Exhibit 10.1
 
  TRI-VALLEY CORPORATION
  STOCK PURCHASE AGREEMENT


 
This Stock Purchase Agreement (this “Agreement”) is dated as of April 19, 2011,
between Tri-Valley Corporation, a Delaware corporation (the “Company”), and each
of the purchasers identified on the signature pages hereto (each, a “Purchaser”
and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined in Section 1.1
below), and Rule 506 as promulgated by the U.S. Securities and Exchange
Commission (the “Commission”) under the Securities Act, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, the number of shares of Common Stock, par
value $0.001 per share (the “Common Stock”), set forth beneath such Purchaser’s
name on the signature pages hereof, as more fully described in this Agreement
(the “Private Placement”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1            Definitions.  In addition to the terms defined elsewhere in this
Agreement (including in the preamble and recitals above), for all purposes of
this Agreement, the following terms have the meanings set forth in this Section
1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Section 2.1.
 
“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the parties hereto, and all conditions precedent to (i) the
Purchaser’s obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the Common Shares, in each case, have been satisfied or
waived.
 
 

--------------------------------------------------------------------------------

 
“Common Shares” means the shares of Common Stock issued to the Purchasers
pursuant to this Agreement.
 
“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Liens” means any lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Per Share Purchase Price” equals U.S.$0.50 per Common Share.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means the aggregate amount to be paid for the Common
Shares purchased hereunder as specified beneath each Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds.
 
“Trading Day” means a day on which the NYSE Amex LLC is open for trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the New
York Stock Exchange, the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, or the over-the-counter market (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement
and any other documents, agreements or schedules executed in connection with the
transactions contemplated hereunder.
 
2

--------------------------------------------------------------------------------

 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Authorization of Common Shares; Closing.
 
(a)         Authorization.  The Company has authorized the issuance and sale at
the Closing of up to 11,400,000 Common Shares at the Per Share Purchase Price
for an aggregate purchase price of up to U.S.$5,700,000.
 
(b)         Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrently with the execution and
delivery of this Agreement by the parties hereto, the Company shall sell, and
each Purchaser shall purchase, the number of Common Shares specified beneath
each such Purchaser’s name on the signature pages hereto.  At the Closing, each
Purchaser shall deliver to the Company, via wire transfer of immediately
available funds, an amount equal to such Purchaser’s Subscription Amount as set
forth beneath such Purchaser’s name on the signature page hereto, and the
Company shall deliver to such Purchaser the Common Shares so purchased, and the
Company and the Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing.  Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of the
Company or such other location as the parties shall mutually agree.
 
2.2           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser (or any appointed representative of such
Purchaser) the following:
 
(i)           this Agreement, duly executed by the Company;
 
(ii)           a copy of the irrevocable instructions to the Company’s transfer
agent, duly executed and delivered by the Company, instructing the transfer
agent to deliver a stock certificate evidencing the Common Shares so purchased
to each Purchaser within five Trading Days of such instruction;
 
(iii)           the Registration Rights Agreement, duly executed by the Company;
 
(iv)           an opinion, dated as of the Closing Date, reasonably satisfactory
in form and substance to the Purchaser, from K&L Gates LLP, counsel to the
Company (“Company Counsel”);
 
(v)           a certificate of the Company signed by its President and Chief
Executive Officer and dated as of the Closing Date, stating that the conditions
in Section 2.3(b)(i) have been satisfied; and
 
(vi)           a certificate of the Company’s Secretary, dated as of the Closing
Date, certifying (A) the Company’s certificate of incorporation and bylaws, as
then in effect and attached thereto, (B) the resolutions adopted by the
Company’s Board of Directors authorizing the transactions contemplated hereby
and attached thereto, and (C) as to the signatures and authority of Persons
signing the Transaction Documents and related documents on behalf of the
Company.
 
3

--------------------------------------------------------------------------------

 
(b)         On or prior to the Closing Date, each of the Purchasers shall
deliver or cause to be delivered to the Company:
 
(i)           this Agreement, duly executed by the Purchaser;
 
(ii)           the Purchaser’s Subscription Amount by wire transfer of
immediately available funds to the account as specified in writing by the
Company;
 
(iii)           the Registration Rights Agreement, duly executed by the
Purchaser; and
 
(iv)           a fully completed and duly executed Selling Stockholder
Questionnaire, reasonably satisfactory in form and substance to the Company and
Company Counsel.
 
2.3           Closing Conditions.
 
(a)           The obligation of the Company to issue and sell the Common Shares
to each Purchaser at the Closing is subject to the satisfaction by such
Purchaser, on or before the Closing Date, of each of the following conditions
(unless waived by the Company in its sole discretion):
 
(i)           each of the representations and warranties of the Purchaser
contained herein shall be true and correct in all respects (in the case of any
representation or warranty containing a materiality or Material Adverse Effect
qualification) or in all material respects (in the case of any representation or
warranty not containing a materiality or Material Adverse Effect qualification)
at the Closing Date as if made on and as of such date, and all covenants and
agreements contained herein to be performed on the part of the Purchaser and all
conditions contained herein to be fulfilled or complied with by the Purchaser at
or prior to the Closing Date shall have been duly performed, fulfilled or
complied with; and
 
(ii)           the delivery by the Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)         The obligation of each Purchaser hereunder to purchase the Common
Shares from the Company at the Closing is subject to the satisfaction, on or
before the Closing Date, of each of the following conditions (unless waived by
such Purchaser in its sole discretion):
 
(i)           each of the representations and warranties of the Company
contained herein shall be true and correct in all respects (in the case of any
representation or warranty containing a materiality or Material Adverse Effect
qualification) or in all material respects (in the case of any representation or
warranty not containing a materiality or Material Adverse Effect qualification)
at the Closing Date as if made on and as of such date (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date), and all covenants and agreements
contained herein to be performed on the part of the Company and all conditions
contained herein to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with,
unless such conditions have been waived;
 
4

--------------------------------------------------------------------------------

 
(ii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iii)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;
 
(iv)           trading and listing of the Common Stock on the Principal Market
shall not have been suspended by the Commission or the Principal Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing); and
 
(v)           no statute, rule, regulation, executive order, decree, ruling or
injunction will have been enacted, entered, promulgated or endorsed by or in any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement or the Registration Rights Agreement, and which could, individually or
in the aggregate, have a Material Adverse Effect.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in any of the SEC Reports (as defined in Section 3.1(g) below) or any
documents incorporated by reference therein, which such filings, writings and
documents shall qualify such representations and warranties in their entirety to
the extent of the disclosures contained therein, the Company hereby makes the
following representations and warranties to each Purchaser:
 
(a)         Organization and Qualification.  Each of the Company and its
subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Each of the Company and its subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in each jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5

--------------------------------------------------------------------------------

 
(b)         Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith, other than in connection with the Required Actions.  Each Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c)         Issuance of the Securities.  All corporate action required to be
taken by the Company for the authorization, issuance and sale of the Common
Shares has been duly and validly taken.  When the Common Shares have been issued
and delivered against payment therefor as provided herein, such Common Shares
when so issued and sold will be duly and validly issued, fully paid and
non-assessable and the Purchaser in whose names such securities are registered
will acquire good and valid title to such securities, in each case free and
clear of all Liens. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement.  No further approval or authority of the Board of Directors or the
stockholders of the Company will be required for the issuance and sale of any of
the Common Shares, as contemplated herein.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not:  (i) conflict
with or violate any provision of the Company’s certificate of incorporation or
bylaws in effect as of the date of execution of this Agreement, or (ii) subject
to taking the Required Actions (as defined below), conflict with, breach, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Permit (as defined below) agreement, mortgage, indenture,
credit facility, indebtedness or other instrument (evidencing a Company
indebtedness or otherwise) or other understanding to which the Company is a
party or by which any property or asset of the Company is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except in the case of each of clauses (ii) and (iii) immediately
above, such as would not, individually or in the aggregate: (a) adversely affect
the legality, validity or enforceability of any of the Transaction Documents,
(b) reasonably be expected to have or result in a material adverse effect on the
results of operations, assets, business, operations or financial condition of
the Company and its subsidiaries, taken as a whole, or (c) adversely impair the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of foregoing clauses (a), (b) or
(c), a “Material Adverse Effect”).
 
6

--------------------------------------------------------------------------------

 
(e)         No Violation.  Neither the Company nor any of its subsidiaries is
(i) in violation of its certificate of incorporation or bylaws in effect as of
the date of execution of this Agreement, or (ii) in default in the performance
or observance of any material obligation, agreement, covenant or condition
contained in any agreement, mortgage, indenture, credit facility, indebtedness
or other instrument (evidencing a Company indebtedness or otherwise) or other
understanding to which the Company or any of its subsidiaries is a party or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected, or (iii) in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws applicable to its business, except, in the case of
each of clauses (ii) and (iii) immediately above, such as would not,
individually or in aggregate, have a Material Adverse Effect.
 
(f)         Filings and Consents.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing of a Form 8-K disclosing the transactions contemplated
hereby (the “Form 8-K Filing”), (ii) application(s) to each applicable Trading
Market for the listing of the Common Shares for trading thereon in the time and
manner required thereby, (iii) applicable state securities filings, and (iv) the
filing with the Commission of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement (collectively, the
actions and/or approvals specified in subclauses (i)-(v) immediately above are
referred to herein as the “Required Actions”).
 
(g)         SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except to the extent that
unaudited financial statements may not contain all footnotes required by GAAP,
and such statements fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.  The Company’s independent registered public
accounting firm is identified in the Annual Report on Form 10-K for the fiscal
year ended December 31, 2010 (the “2010 Form 10-K”), and such accounting firm is
a registered public accounting firm as required by the Exchange Act.
 
7

--------------------------------------------------------------------------------

 
(h)         Capitalization.  The Company has not issued any capital stock since
its most recently filed periodic report under the Exchange Act, other than (i)
an aggregate of 40,962 shares of Common Stock that were issued in partial
settlement of the quiet title action with the lessors of the Company’s “Lenox”
and “Snodgrass” oil and gas leases, (ii) 30,000 shares of restricted Common
Stock issued to Joseph R. Kandle upon his retirement from the Company, and (iii)
pursuant to the exercise of stock options under the Company’s stock option
plans, and pursuant to the conversion and/or exercise of Common Stock
Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as described
in the Company’s SEC Reports, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents, other than as a result of the purchase and sale of the Common
Shares.  The issuance and sale of the Common Shares, will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable.  Other than the
Registration Rights Agreement, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders that are not described in the
SEC Reports.
 
(i)         Sarbanes-Oxley Act Compliance.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to it as of the Closing Date.
 
(j)         No Undisclosed Liabilities.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans.  The Company does not have pending before the Commission any request for
confidential treatment of information.
 
8

--------------------------------------------------------------------------------

 
(k)         No Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Common Shares, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.
 
(l)         Permits.  Each of the Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports (collectively, “Permits”),
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of any such Permit.
 
(m)         Title to Property and Assets.  Each of the Company and its
subsidiaries has good and marketable title in fee simple to all real property
described in the SEC Reports as being owned by it, and good and marketable title
to all tangible properties and assets described in the SEC Reports as being
owned by it, in each case free and clear of all Liens, except (i) as set forth
in the SEC Reports, (ii) for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries and (iii) Liens for
the payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and buildings held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries. The Company and its subsidiaries
own or lease all such properties as are necessary to its operations as now
conducted or as proposed to be conducted, except where the failure to so own or
lease would not have a Material Adverse Effect.
 
(n)         Patents and Trademarks.  Each of the Company and its Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
necessary or material for use in connection with their respective businesses as
described in the SEC Reports and which the failure to so have could reasonably
be expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any subsidiary has received a notice
(written or otherwise) that any of the Intellectual Property Rights used by the
Company or any subsidiary violates or infringes upon the rights of any
Person.  To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
9

--------------------------------------------------------------------------------

 
(o)         Insurance.  Each of the Company and its subsidiaries carries, or is
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is customary for companies engaged in
similar businesses in similar industries.  All policies of insurance of the
Company and its subsidiaries are in full force and effect; each of the Company
and its subsidiaries is in compliance with the terms of such policies in all
material respects; and none of the Company or its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and none of the
Company or its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that could not reasonably be expected to have a Material
Adverse Effect.
 
(p)         Environmental.  Each of the Company and its subsidiaries (i) is in
compliance with all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”), (ii) has received and is in
compliance with all Permits required of it under applicable Environmental Laws
to conduct its business and (iii) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in each case, where such non-compliance with Environmental Laws, failure
to receive required Permits, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.
 
(q)         Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
that would reasonably be expected to result in a Material Adverse Effect.
 
(r)         Employee Benefit Plans.  Except as would not, individually or in the
aggregate, have a Material Adverse Effect: (i) Each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Security Act of
1974, as amended (“ERISA”)) for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each a “Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) with respect to each Plan subject to Title IV of ERISA (a) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur, (b) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred or is reasonably expected to occur, (c) the fair
market value of the assets under each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan) and (d) neither the Company nor any member of its Controlled
Group has incurred, or reasonably expects to incur, any liability under Title IV
of ERISA (other than contributions to the Plan or premiums to the PBGC in the
ordinary course and without default) in respect of a Plan (including a
“multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(iii) each Plan that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification.
 
10

--------------------------------------------------------------------------------

 
(s)         Taxes.  The Company has filed all federal, state, local and foreign
income and franchise tax returns required to be filed through the date hereof,
subject to permitted extensions, and has paid all taxes due thereon, and no tax
deficiency has been determined adversely to the Company, nor does the Company
have any knowledge of any tax deficiencies that could, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There is no pending
dispute with any taxing authority relating to the Company’s payment of taxes in
any material amount except which the Company is contesting in good faith and the
Company has no knowledge of any proposed liability for any tax to be imposed
upon the properties or assets of the Company for which there is not an adequate
reserve reflected in the Company’s financial statements included in the 2010
Form 10-K.
 
(t)         Transactions With Affiliates and Employees.  None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(u)         No General Solicitation; Certain Fees.  Neither the Company, nor any
of its subsidiaries or Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Common
Shares.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Purchaser or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.  The Company acknowledges that it has engaged C.
K. Cooper & Company as placement agent (the “Placement Agent”) in connection
with the sale of the Common Shares.  Other than the Placement Agent, neither the
Company nor any of its subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Common Shares.
 
11

--------------------------------------------------------------------------------

 
(v)         No Integration.  None of the Company, its subsidiaries, any of their
Affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Common Shares under the Securities Act, whether through integration with prior
offerings or otherwise.  None of the Company, its subsidiaries, their Affiliates
or any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would (i) require registration of any of the
Common Shares under the Securities Act, (ii) cause the Private Placement of the
Common Shares to be integrated with other offerings in violation of the
Securities Act or (iii) cause the sale and issuance of the Common Shares to be
subject to any stockholder approval requirement.
 
(w)         Investment Company.  The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Common Shares, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(x)         Registration Rights.  Except as set forth in or contemplated by the
Registration Rights Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company as a result of the transactions contemplated by this Agreement.
 
(y)         Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or that to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is in compliance in all material respects with
all such listing and maintenance requirements.
 
(z)         Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Common Shares and the Purchaser’s ownership of the Common
Shares.
 
(aa)         Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that it
believes constitutes constitute material, non-public information which is not
otherwise disclosed in the SEC Reports or will be disclosed in the Form 8-K
Filing.   The Company understands and confirms that the Purchaser will rely on
the foregoing representation in effecting transactions in securities of the
Company.
 
12

--------------------------------------------------------------------------------

 
(bb)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(cc)         OFAC.  Neither the Company nor, to the knowledge of the Company,
any director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any affiliate,
joint venture partner or other Person, which, to the Company's knowledge, will
use such proceeds for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
 
The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those representations and warranties specifically
set forth in this Agreement.
 
3.2      Representations and Warranties of the Purchaser.  Each Purchaser,
severally and not jointly, represents and warrants with respect to only itself,
as of the Closing Date, that:
 
(a)           Organization; Authority.  The Purchaser is either an individual or
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with full right, corporate, partnership
or limited liability company power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.  The execution and delivery of the Transaction Documents
to which it is a party, and the performance by the Purchaser of the transactions
contemplated by such Transaction Documents, have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser.  Each of the Transaction Documents
to which the Purchaser is a party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms of such Transaction
Document, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
13

--------------------------------------------------------------------------------

 
(b)           No Conflicts. The execution, delivery and performance by the
Purchaser of each of the Transaction Documents to which it is a party, and the
consummation by the Purchaser of the transactions contemplated by each such
Transaction Document, do not and will not (i) conflict with or violate any
provision of the Purchaser’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Purchaser
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Purchaser is bound or affected.
 
(c)           Investment Purpose.  The Purchaser is acquiring the Common Shares
as principal for its own account and not with a view to or for distributing or
reselling such Common Shares or any part thereof in violation of the Securities
Act or any applicable state securities law, has no present intention of
distributing any of such Common Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other Persons to distribute or regarding the
distribution of such Common Shares in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Purchaser’s right to sell the Common Shares or any part thereof in
compliance with applicable federal and state securities laws).  The Purchaser is
acquiring the Common Shares hereunder in the ordinary course of its business.
 
(d)           Certain Transactions. Other than consummating the transactions
contemplated hereunder, the Purchaser has not, nor has any Person acting on
behalf of or pursuant to any understanding with the Purchaser, directly or
indirectly executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that the
Purchaser first became aware of the proposed transactions contemplated hereunder
and ending immediately prior to the execution hereof.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of the Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of the
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Common Shares covered by this
Agreement.  Other than to other Persons party to this Agreement and its
Affiliates and their respective investment advisors, agents, counsel and other
advisors, the Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.
 
(e)           Accredited Investor Status; Reliance on Exemptions.  At the time
such Purchaser was offered the Common Shares, it was, and as of the date hereof
it is: (i) an “accredited investor” as defined in Rule 501 under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Such Purchaser, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Common Shares and has
so evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Common Shares and, at the present
time, is able to afford a complete loss of such investment.  Such Purchaser
understands that the Common Shares are being offered and sold to it in reliance
on specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying in part upon
the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Common Shares.
 
14

--------------------------------------------------------------------------------

 
(f)           Access to Information; Independent Investigation.  Such Purchaser
and its advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Common Shares that have been requested by such
Purchaser.  Such Purchaser and its advisors, if any, in acquiring the Common
Shares, have relied solely on their independent investigation of the Company and
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by such
Purchaser or its advisors, if any, or its representatives shall modify, amend or
affect such Purchaser’s right to rely on the Company’s representations and
warranties contained herein.  Such Purchaser understands that its investment in
the Common Shares involves a high degree of risk.  Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Common
Shares.
 
(g)           Suitability of Investment.  Such Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Common
Shares or the fairness or suitability of the investment in the Common Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Common Shares.
 
(h)           No General Solicitation. Such Purchaser is not purchasing the
Common Shares as a result of any advertisement, article, notice or other
communication regarding the Common Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.
 
(i)           Residency.  Such Purchaser is a resident of that jurisdiction
specified beneath the Purchaser’s name on the signature pages hereto.
 
(j)           Transfer or Resale.  Such Purchaser understands that except as
provided in the Registration Rights Agreement: (i) the Common Shares have not
been and are not being registered under the Securities Act or any state
securities laws, must be held indefinitely and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
such Purchaser shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such Common Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Purchaser provides the Company
with reasonable assurance that such Common Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of
the Common Shares made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Common Shares under circumstances in which the seller (or the
Person (through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Common Shares under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.  Notwithstanding the foregoing, the Common Shares may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Common Shares and such pledge of Common Shares shall
not be deemed to be a transfer, sale or assignment of the Common Shares
hereunder, and no Purchaser effecting a pledge of Common Shares shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined below).
 
15

--------------------------------------------------------------------------------

 
(k)           Restricted Securities.  Such Purchaser understands that the Common
Shares are “restricted securities” and that the certificates or other
instruments representing the Common Shares shall, until such time as the resale
of the Common Shares has been registered under the Securities Act as
contemplated by the Registration Rights Agreement, shall bear any applicable
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER”
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
(l)           Acknowledgment Regarding Placement Agent. Such Purchaser
acknowledges to the Placement Agent that the Placement Agent is acting as
placement agent for the Common Shares being offered hereby and will be
compensated by the Company for acting in such capacity.  Such Purchaser further
acknowledges that the Placement Agent has acted solely as placement agent in
connection with the placement of the Common Shares by the Company, that the
information and data provided to such Purchaser in connection with the
transactions contemplated hereby have not been subjected to independent
verification or investigation by the Placement Agent, and that the Placement
Agent makes no representation or warranty with respect to the accuracy or
completeness of such information, data or other related disclosure material, nor
shall the Placement Agent or any of its directors, officers, employees,
representatives, controlling persons or agents be liable for any loss or damages
of any kind resulting from the use of such information, data or related
disclosure material except as set forth below.  Such Purchaser further
acknowledges that in making its decision to enter into this Agreement and
purchase the Common Shares, it has not relied on information provided by the
Placement Agent but has conducted its own investigation and has relied on its
own examination of the Company and the terms of, and consequences, of holding
the Common Shares.  Such Purchaser further acknowledges that the provisions of
this Section 3.2(l) are for the benefit of, and may be enforced by, and only by,
the Placement Agent.
 
16

--------------------------------------------------------------------------------

 
(m)           Change of Control. Such Purchaser has no present intent to effect
a “change of control” of the Company as such term is understood under the rules
promulgated pursuant to Section 13(d) of the Exchange Act.
 
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1      Securities Laws Disclosure; Publicity.  The Company shall (i) by 9:00
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (ii) within the time prescribed under the Exchange Act
file a current report on Form 8-K disclosing the material terms of the
transaction and including the Transaction Documents as exhibits thereto.  From
and after the issuance of such press release and Form 8-K, the Company shall
have publicly disclosed all material, non-public information delivered to any
Purchaser by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by this Agreement.  The Company and the Purchasers shall consult
with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor the Purchasers
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any of the Purchasers, or without the prior consent of the Purchasers, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.
 
4.2      Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement which will
subsequently become public information in accordance with Section 4.1, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Purchasers or their agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto each of the Purchasers shall have executed a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that the Purchasers shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
4.3      Use of Proceeds.  The Company shall use the net proceeds from the sale
of the Common Shares for general business and working capital purposes.
 
17

--------------------------------------------------------------------------------

 
4.4      Indemnification of Purchaser.  Subject to the provisions of this
Section 4.4 and to the extent permitted by law, the Company will indemnify and
hold each Purchaser, its Affiliates, and their respective directors, managers,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, managers, officers,
stockholders, agents, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
persons (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, contingencies, damages, costs and expenses, including
all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (“Damages”) that any Purchaser Party
may suffer or incur due to a claim by a third party as a result of or relating
to (a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or (b) any action instituted
against a Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of the
Purchaser, with respect to any of the transactions contemplated by this
Agreement (except to the extent such Damages are based upon a breach of the
Purchaser’s representations, warranties or covenants under this Agreement or any
agreements or understandings the Purchaser may have with any such stockholder or
any violations by the Purchaser of state or federal securities laws or any
conduct by the Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance).  If any action shall be brought against the
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, the Purchaser Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing reasonably acceptable to the Purchaser Party.  The Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of the Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to the
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to the Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser Party in this Agreement.
 
4.5      Reservation of Common Stock.  As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of any Liens, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue the Common Shares to be purchased
pursuant to this Agreement.
 
4.6      Listing of Common Stock.  The Company hereby agrees to use its
reasonable best efforts to maintain the listing or quotation of the Common Stock
on the Trading Market on which it is currently listed, and concurrently with the
Closing, the Company shall apply to list or quote all of the Common Shares on
such Trading Market and promptly secure the listing of all of the Common Shares
on such Trading Market. The Company further agrees, if the Company applies to
have the Common Stock traded on any other Trading Market, it will then include
in such application all of the Common Shares, and will take such other action as
is necessary to cause all of the Common Shares to be listed or quoted on such
other Trading Market as promptly as possible.  The Company will then take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
 
18

--------------------------------------------------------------------------------

 
4.7      Equal Treatment of Purchasers.  The sale and purchase of the Common
Shares to a Purchaser under this Agreement is, and shall be, on the same terms
and conditions offered all other Purchasers of the Common Shares in the Private
Placement.  If the Company offers better terms to any other purchaser of Common
Shares in the Private Placement than are being offered to the Purchasers under
this Agreement, including, without limitation, by amendment or modification to
this Agreement or otherwise, then the Company shall offer to sell the Common
Shares to the Purchaser on the same terms.
 
4.8      Certain Transactions and Confidentiality. Each Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.1.  Each Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company pursuant to the initial press release as
described in Section 4.1, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction.  Notwithstanding the foregoing and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.1, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.1 and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its subsidiaries after the issuance of the initial press release as
described in Section 4.1.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
covenants and agreements set forth in the first two sentences of this Section
4.8 shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Common
Shares covered by this Agreement.
 
4.9      Transfer Restrictions. The Common Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Common Shares other than pursuant to an effective registration
statement, to the Company or to an affiliate of a Purchaser or to an entity
managed by a Purchaser (provided, in such case the prospective transferee agrees
in all such instances in writing to be subject to the terms hereof to the same
extent as if he or she were an original Purchaser hereunder), the Company may
require the transferor thereof to provide to the Company an opinion of counsel,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Common Shares under the Securities Act. As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.
 
4.10           No Integration.  The Company shall not, and shall use its
reasonable best efforts to ensure that no Affiliate of the Company shall, make
any offers or sales of any security or solicit offers to buy or otherwise
negotiate in respect of any offer or sale of any security (other than the Common
Shares) under circumstances that would cause the offering of the Common Shares
to be integrated with any other offering of securities by the Company (i) for
the purpose of any stockholder approval provision applicable to the Company or
its securities or (ii) for purposes of any registration requirement under the
Securities Act.
 
19

--------------------------------------------------------------------------------

 
4.11           Principal Market Limitations. Notwithstanding anything in this
Agreement or any of the other Transaction Documents to the contrary, subject to
receipt of stockholder approval as would be required by the Trading Market on
which the Common Stock is then listed for trading (the “Principal Market”), the
Company shall not issue, and no Purchaser shall be permitted to purchase any
shares of Common Stock if and to the extent that the purchase and issuance of
such shares of Common Stock would cause the Company to exceed the aggregate
number of shares of Common Stock which the Company may issue or be deemed to
have issued without breaching the Company’s obligations under the applicable
rules and regulations of the Principal Market or such other exchange on which
the Company’s shares of Common Stock or then listed or quoted for trading (the
“Exchange Cap”).  In the absence of stockholder approval, in no event shall
Purchaser be permitted to acquire shares of Common Stock in an amount greater
than the product of the Exchange Cap multiplied by a fraction, the numerator of
which is the Common Shares issued to the Purchaser hereunder on the Closing Date
and the denominator of which is the total number of Common Shares issued to all
Purchasers in the Private Placement on the Closing Date (with respect to each
purchaser, the “Exchange Cap Allocation”).  In the event that a Purchaser shall
sell or otherwise transfer any of the Common Shares, the transferee thereof
shall be allocated a pro rata portion of such Purchaser’s Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee.
 
ARTICLE V.
MISCELLANEOUS
 
5.1      Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before April
25, 2011; provided, however, that such termination will not affect the right of
any party to sue for any breach by the other party (or parties).
 
5.2      Fees and Expenses.  Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
5.3      Entire Agreement.  This Agreement, together with the other Transaction
Documents and the exhibits and schedules hereto and thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
5.4      Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the next  Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
20

--------------------------------------------------------------------------------

 
5.5      Amendments; Waivers.  Prior to Closing, no provision of this Agreement
may be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Company and the Purchasers obligated
to purchase at least 50% of the Common Shares or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. After
the Closing, no provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 50% of the
outstanding Common Shares or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.6      Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger,
consolidation or sale of all or substantially all of the Company’s assets).  A
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Common Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred Common
Shares, by the provisions of this Agreement that apply to the “Purchasers.”
 
5.8      No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and the Purchaser Parties (with respect to Section 4.4) and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.
 
5.9      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, directors, officers,
stockholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
21

--------------------------------------------------------------------------------

 
5.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.11           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.12           Replacement of Certificates.  If any certificate evidencing the
shares of Common Stock issued or issuable hereunder is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate, but only upon receipt
of evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity or security, if
requested.  The applicant for a new certificate under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement certificates.
 
5.13           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 
5.14           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.  In addition,
each and every reference to share prices and shares of Common Stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.
 
22

--------------------------------------------------------------------------------

 
5.15           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
5.16           Survival of Representations, Warranties and Agreements. All
representations and warranties made by the Company and each of the Purchasers
herein will survive the execution of this Agreement, the Closing and the
delivery to the Purchasers of the Common Shares being purchased and the payment
therefor until the first anniversary of the Closing Date, except for those
representations and warranties which speak as of a specific date.  All covenants
and other agreements set forth in this Agreement shall survive the Closing for
the respective periods set forth therein and if no such period is specified
until the first anniversary of the Closing Date.  Notwithstanding anything to
the contrary contained herein, Sections 4.1, 4.4, and 5.5 shall survive for the
applicable statute of limitations.
 
5.17           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Trading Day, then such action may be taken or such right
may be exercised on the next succeeding Trading Day.
 
5.18           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of the
Transaction Documents.
 
[Signature Page Follows]
 
23

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatory as of the date first indicated
above.
 
 
TRI-VALLEY CORPORATION
Address for Notice:
By:  /s/ Maston N. Cunningham                                        
4550 California Ave., Suite 600
Bakersfield, California 93309
Attn: President
Fax: (661) 378-8201
       Maston N. Cunningham          President and Chief Executive Officer  

 
With a copy to (which shall not constitute notice):
 
K&L Gates LLP
1900 Main Street
Suite 600
Irvine, CA 92614
Attn: Joshua A. Lane, Esq.
Fax: (949) 623-4456
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
24

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Ironman Energy Master
Fund                                                                                      
 
Signature of Authorized Signatory of Purchaser: /s/ G. Bryan
Dutt                                                       
 
Name of Authorized Signatory: G. Bryan
Dutt                                                                                             
 
Title of Authorized Signatory: Managing
Director                                                                                      
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $_3,150,000_________________________


No. of Common Shares Purchased: 6,300,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
25

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Iroquois Capital, Opportunity Fund
LP                                                                      
 
Signature of Authorized Signatory of Purchaser: /s/
Illegible                                                                  
 
Name of Authorized Signatory:
Illegible                                                                                                  
     
 
Title of Authorized Signatory: Authorized
Signatory                                                                                  
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $250,000__________________________


No. of Common Shares Purchased: 500,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
26

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Iroquois Master Fund,
Ltd.                                            
                                              
 
Signature of Authorized Signatory of Purchaser: /s/
Illegible                                                                  
 
Name of Authorized Signatory:
Illegible                                                                                                  
     
 
Title of Authorized Signatory: Authorized
Signatory                                                                                  
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $250,000__________________________


No. of Common Shares Purchased: 500,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Calm Waters
Partnership                                                       
                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Richard S.
Strong                                                 
 
Name of Authorized Signatory: Richard S.
Strong                                                                                       
 
Title of Authorized Signatory: Managing
Partner                                                                             
          
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $400,000__________________________


No. of Common Shares Purchased: 800,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
28

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Chestnut Ridge Partners,
LP                                                                                         
 
Signature of Authorized Signatory of Purchaser: /s/
Illegible                                                                  
 
Name of Authorized Signatory:
Illegible                                                                                                  
     
 
Title of Authorized
Signatory: CFO                                                        
                                                       
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $200,000__________________________


No. of Common Shares Purchased: 400,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
29

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Glacier
Partners                                                
                                                              
 
Signature of Authorized Signatory of Purchaser: /s/ Peter
Costellanos                                                 
 
Name of Authorized Signatory: Peter
Costellanos                                                                                       
 
Title of Authorized
Signatory: Partner                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $100,000__________________________


No. of Common Shares Purchased: 200,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
30

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Chris F. Cave TOD J’lene
Cave                                                                                    
 
Signature of Authorized Signatory of Purchaser: /s/ Chris
Cave                                                             
 
Name of Authorized Signatory: Chris
Cave                                                                            
                      
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $5,000__________________________


No. of Common Shares Purchased: 10,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
31

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Edward
Ajootian                                                                                              
              
 
Signature of Authorized Signatory of Purchaser: /s/ Edward
Ajootian                                                  
 
Name of Authorized Signatory: Edward
Ajootian                                                                                        
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $200,000__________________________


No. of Common Shares Purchased: 400,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
32

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Frey Living Trust of
3-20-96                                                                                         
 
Signature of Authorized Signatory of Purchaser: /s/ Philip Frey
Jr.                                                        
 
Name of Authorized Signatory: Philip Frey Jr.      
                                                                                       
 
Title of Authorized
Signatory: Trustee                                                                                                          
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $75,000__________________________


No. of Common Shares Purchased: 150,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
33

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: George K. Hickox, Jr.                              
                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ George K. Hickox,
Jr.                                           
 
Name of Authorized
Signatory:                                                                                                                       
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $400,000__________________________


No. of Common Shares Purchased: 800,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
34

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Stock Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.
 
Name of Purchaser: Jon
Mendiola                                                                                                  
               
 
Signature of Authorized Signatory of Purchaser: /s/ Jon
Mendiola                                                       
 
Name of Authorized
Signatory:                                                                                                                       
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
Address for delivery of certificated Common Shares for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $5,000__________________________


No. of Common Shares Purchased: 10,000_________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]










[Purchaser Signature Page to Tri-Valley Corporation Stock Purchase Agreement]
 
35

--------------------------------------------------------------------------------

 
EXHIBIT A


REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
36